Exhibit 10.1

SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”), dated as of June 28, 2013, to the
Credit Agreement referenced below is by and among Acadia Healthcare Company,
Inc., a Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
Bank of America, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Amended and Restated Credit Agreement dated as of
December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”), by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the requisite Lenders have agreed to such modifications to the
Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments. The Credit Agreement is amended as follows:

2.1 Clause (m) of Section 8.02 is amended to read as follows:

(m) Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $30,000,000 in the aggregate at any time outstanding.

2.2 Clause (e) of Section 8.03 is amended to read as follows:

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred to finance the purchase of
(x) fixed personal property assets and (y) real property assets, and in each
case, renewals, refinancings and extensions thereof, provided that (i) the
aggregate outstanding principal amount of all such Indebtedness shall not
exceed: in the case of clause (x) above, $2,000,000 at any one time outstanding
and in the case of clause (y) above, $17,000,000 at any one time outstanding;
and (ii) such Indebtedness when incurred shall not exceed the purchase price of
the asset(s) financed;

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, the Guarantors, the requisite Lenders and
the Administrative Agent.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.



--------------------------------------------------------------------------------

5. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

10. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first above written.

 

BORROWER:    ACADIA HEALTHCARE COMPANY, INC.,    a Delaware corporation    By:
/s/ David Duckworth    Name: David Duckworth    Title:   Chief Financial Officer
GUARANTORS:    ABILENE BEHAVIORAL HEALTH, LLC,    a Delaware limited liability
company    ACADIA - YFCS HOLDINGS, INC., a Delaware corporation    ACADIA
MANAGEMENT COMPANY, LLC,    a Delaware limited liability company    ACADIA
MERGER SUB, LLC, a Delaware limited liability company    ACADIANA ADDICTION
CENTER, LLC,    a Delaware limited liability company    AMICARE BEHAVIORAL
CENTERS, LLC,    a Delaware limited liability company    AMICARE CONTRACT
SERVICES, LLC,    a Delaware limited liability company    ASCENT ACQUISITION
CORPORATION, an Arkansas corporation    ASCENT ACQUISITION CORPORATION - CYPDC,
an Arkansas corporation    ASCENT ACQUISITION CORPORATION - PSC, an Arkansas
corporation    BCA OF DETROIT, LLC, a Delaware limited liability company    BCA
REAL ESTATE HOLDINGS, LLC, a Delaware limited liability company    BEHAVIORAL
CENTERS OF AMERICA, LLC,    a Delaware limited liability company    BEHAVIORAL
HEALTH ONLINE, INC., a Massachusetts corporation    CEDAR CREST CLINIC, a Texas
non-profit corporation    CHILD & YOUTH PEDIATRIC DAY CLINICS, INC, an Arkansas
corporation    CHILDREN’S BEHAVIORAL SOLUTIONS, LLC,    a Delaware limited
liability company    CHILDRENS MEDICAL TRANSPORTATION SERVICES, LLC,    an
Arkansas limited liability company    COMMODORE ACQUISITION SUB, LLC,    a
Delaware limited liability company    DELTA MEDICAL SERVICES, INC., a Tennessee
corporation    DETROIT BEHAVIORAL INSTITUTE, INC., a Massachusetts corporation
   DMC-MEMPHIS, INC., a Tennessee corporation    FORT SMITH HEALTHCARE REAL
ESTATE, L.C.,    a Texas limited liability company    FSRE, LLC, an Arkansas
limited liability company    FVRE, LLC, an Arkansas limited liability company   
By: /s/ David Duckworth    Name: David Duckworth    Title:   Vice President and
Treasurer

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

   GENERATIONS BEHAVIORAL HEALTH - GENEVA, LLC,    an Ohio limited liability
company    GREENLEAF CENTER, LLC, a Delaware limited liability company   
HABILITATION CENTER, INC., an Arkansas corporation    HEALTHCARE MANAGEMENT AND
INVESTMENT OF OHIO, LLC,    an Ohio limited liability company    HEP BCA
HOLDINGS CORP., a Delaware corporation    HERMITAGE BEHAVIORAL, LLC, a Delaware
limited liability company    HMIH CEDAR CREST, LLC, a Delaware limited liability
company    KIDS BEHAVIORAL HEALTH OF MONTANA, INC., a Montana corporation   
LAKELAND HOSPITAL ACQUISITION CORPORATION,    a Georgia corporation    LAKEVIEW
BEHAVIORAL HEALTH SYSTEM LLC,    a Delaware limited liability company    LINDEN
BCA BLOCKER CORP., a Delaware corporation    MED PROPERTIES, INC., an Arkansas
corporation    MEDUCARE TRANSPORT, L.L.C., an Arkansas limited liability company
   MEMORIAL HOSPITAL ACQUISITION CORPORATION,    a New Mexico corporation   
MILLCREEK MANAGEMENT CORPORATION, a Georgia corporation    MILLCREEK SCHOOL OF
ARKANSAS, INC., an Arkansas corporation    MILLCREEK SCHOOLS INC., a Mississippi
corporation    NORTHEAST BEHAVIORAL HEALTH, LLC,    a Delaware limited liability
company    OHIO HOSPITAL FOR PSYCHIATRY, LLC,    an Ohio limited liability
company    OPTIONS COMMUNITY BASED SERVICES, INC., an Indiana corporation   
OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,    an Indiana corporation   
PEDIATRIC SPECIALTY CARE, INC., an Arkansas corporation    PEDIATRIC SPECIALTY
CARE PROPERTIES, LLC,    an Arkansas limited liability company    PHC
MEADOWWOOD, INC., a Delaware corporation    PHC OF MICHIGAN, INC., a
Massachusetts corporation    PHC OF NEVADA, INC., a Massachusetts corporation   
PHC OF UTAH, INC., a Massachusetts corporation    PHC OF VIRGINIA, INC., a
Massachusetts corporation    PINEWOOD ENTERPRISES, L.C., a Texas limited
liability company    PINEWOOD HEALTHCARE REALTY, L.P., a Texas limited
partnership    PINEWOOD SERVICES, INC., a Texas corporation    PINEY RIDGE
TREATMENT CENTER, LLC, a Delaware limited liability company    PRC I, INC., a
Delaware corporation    PSYCHIATRIC RESOURCE PARTNERS, INC.,    a Delaware
limited liability company    By: /s/ David Duckworth    Name: David Duckworth   
Title:   Vice President and Treasurer

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

   REBOUND BEHAVIORAL HEALTH, LLC,    a South Carolina limited liability company
   RED RIVER HOSPITAL, LLC, a Delaware limited liability company   
REHABILITATION CENTERS, INC., a Mississippi corporation    RENAISSANCE RECOVERY,
INC., a Massachusetts corporation    RESOLUTE ACQUISITION CORPORATION, an
Indiana corporation    RESOURCE COMMUNITY BASED SERVICES, INC., an Indiana
corporation   

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

   ROLLING HILLS HOSPITAL, INC., an Oklahoma corporation    ROLLING HILLS
PROPERTIES, INC., an Oklahoma corporation    RTC RESOURCE ACQUISITION
CORPORATION, an Indiana corporation    SBOF-BCA HOLDINGS CORPORATION, a Delaware
corporation    SEVEN HILLS HOSPITAL, INC., a Delaware corporation    SHAKER
CLINIC, LLC, an Ohio limited liability company   

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,

a Delaware limited liability company

  

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.,

an Arizona corporation

   SOUTHWOOD PSYCHIATRIC HOSPITAL, INC., a Pennsylvania corporation    STONE
CREST CLINC, a Michigan non-profit corporation    SUCCESS ACQUISITION
CORPORATION, an Indiana corporation    SUNCOAST BEHAVIORAL, LLC, a Delaware
limited liability company    SW BEHAVIORAL, LLC, a Delaware limited liability
company    TBA TEXARKANA, L.L.C., a Texas limited liability company    TEN
BROECK TAMPA, INC., a Florida corporation    TEN LAKES CENTER, LLC, a Delaware
limited liability company   

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,

a Texas limited liability company

   TK BEHAVIORAL, LLC, a Delaware limited liability company   

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC, a Delaware limited

liability company

  

VERMILION HOSPITAL, LLC, a Delaware limited liability company

  

VILLAGE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

   VISTA BEHAVIORAL HEALTH, LLC, a Delaware limited liability company   
WELLPLACE, INC., a Massachusetts corporation    YFCS HOLDINGS - GEORGIA, INC., a
Georgia corporation    YFCS MANAGEMENT, INC., a Georgia corporation   

YOUTH AND FAMILY CENTERED SERVICES OF FLORIDA, INC.,

a Florida corporation

  

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

   YOUTH AND FAMILY CENTERED SERVICES, INC., a Georgia corporation    By: /s/
David Duckworth    Name: David Duckworth    Title:   Vice President and
Treasurer

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent

 

  By:  

/s/ Christine Trotter

    Name:   Christine Trotter     Title:   Assistant Vice President   LENDERS:  
BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swing Line Lender   By:  

/s/ Suzanne B. Smith

    Name:   Suzanne B. Smith     Title:   Senior Vice President     FIFTH THIRD
BANK   By:  

/s/ William D. Priester

    Name:   William D. Priester     Title:   Senior Vice President     CITIBANK,
N.A.   By:  

/s/ Dina Garthwaite

    Name:   Dina Garthwaite     Title:   Vice President     ROYAL BANK OF CANADA
  By:  

/s/ William Caggiano

    Name:   William Caggiano     Title:   Authorized Signatory     JEFFERIES
FINANCE LLC   By:  

/s/ J. Paul McDonnell

    Name:   J. Paul McDonnell     Title:   Managing Director     REGIONS BANK  
By:  

/s/ Gregory M. Ratliff

    Name:   Gregory M. Ratliff     Title:   Managing Director     RAYMOND JAMES
BANK, N.A.   By:  

/s/ Alexander L. Rody

    Name:   Alexander L. Rody     Title:   Senior Vice President  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  GENERAL ELECTRIC CAPITAL CORPORATION   By:  

/s/ John Dale

    Name:   John Dale     Title:   Duly Authorized Signatory    

GE CAPITAL BANK (formerly GE CAPITAL

FINANCIAL INC., as a Lender and the Swingline

Lender

  By:  

/s/ Heather-Leigh Glade

    Name:   Heather-Leigh Glade     Title:   Duly Authorized Signatory    
CADENCE BANK, N.A.   By:  

/s/ William H. Crawford

    Name:   William H. Crawford     Title:   EVP     CAPITAL ONE, N.A.   By:  

/s/ Ali Zaidi

    Name:   Ali Zaidi     Title:   Authorized Signatory     BANK OF MONTREAL  
By:  

/s/ Philip Ho

    Name:   Philip Ho     Title:   Director     PINNACLE BANK   By:  

/s/ Allison Jones

    Name:   Allison Jones     Title:   Senior Vice President     FIRST TENNESSEE
BANK   By:  

/s/ Cathy Wind

    Name:   Cathy Wind     Title:   SVP     CAPSTAR BANK   By:  

/s/ Timothy B. Fouts

    Name:   Timothy B. Fouts     Title:   Senior Vice President  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  JEFFERIES GROUP INC.    

By:

 

/s/ John Stacconi

    Name:   John Stacconi     Title:   Global Treasurer     JFIN CLO 2007 LTD  
  BY:   JEFFERIES FINANCE LLC, as Collateral Manager     By:  

/s/ J. Paul McDonnell

      Name:   J. Paul McDonnell       Title:   Managing Director     JFIN FUND
III LLC     By:  

/s/ J. Paul McDonnell

    Name:   J. Paul McDonnell     Title:   Managing Director  